DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of Compound 28 in the reply filed on August 22, 2022 is acknowledged:
		
    PNG
    media_image1.png
    143
    127
    media_image1.png
    Greyscale

	The applicant indicates that Compound 28 is encompassed by claims 1-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,352,384. 
With respect to claims 1-20, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read in part as follows:
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The limitations of claim 1 read on the presently elected Compound 28.  M may be Pt, CY2 and CY5 may form a heterocyclic group such as a pyrido-indol group.  CY1, Y1, and X1 may form a phenolato group, and CY4 may be a pyridine group.  L4  may be a single bond and R4 may be a C6 aryl group such as phenyl.  T1 may be a single bond, T2 may be O, L3 may be a single bond, and R3 may be a C4 group such as dimethylethyl.  
	Other limitations are met as well.  Further with respect to present claims 16-19, patent claims 15-18 are directed to an organic light-emitting device.  With respect present claim 20, patent claim 19 is directed to a diagnostic composition.
	The patent claims do not appear to explicitly recite the presently claimed and elected Compound 28.
	Still, Formula 1 in patent claim 1 has limitations which encompass the presently elected formula.
	It would have been obvious for an organometallic compound and device, as claimed in the patent, to have compounds that read on the presently elected formula, as within the limitations of the patent claims, because the patent is directed to organometallic compounds and devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of application 16/166,826 (See also, US 2019/0135844). 
With respect to claims 1-20, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the other application read in part as follows:
	
    PNG
    media_image3.png
    325
    545
    media_image3.png
    Greyscale

	The limitations of claim 1 read on the presently elected Compound 28.  M may be Pt, CY2 may form a heterocyclic group such as a pyrido-indol group.  CY1, X1, and X5 may form a phenolato group, and CY4 may be a pyridine group.  X6  may be a chemical bond and R4 may be a C6 aryl group such as phenyl.  T1 may be a single bond, T2 may be O, and R3 may be a C4 group such as dimethylethyl.  
	Other limitations are met as well.  Further with respect to present claims 16-19, claims 16-19 in the other application are directed to an organic light-emitting device.  With respect to present claim 20, claim 20 in the other application is directed to a diagnostic composition.
	The claims in the other application do not appear to explicitly recite the presently claimed and elected Compound 28.
	Still, Formula 1 in other claim 1 has limitations which encompass the presently elected formula.
	It would have been obvious for an organometallic compound and device, as claimed in the other application, to have compounds that read on the presently elected formula, as within the limitations of the other application claims, because the patent is directed to organometallic compounds and devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Other Art
The prior art has been carefully considered.  None of the prior art references, alone or in combination, teach or suggest the claimed organometallic compound or device with the presently claimed Formula 1, along with all the other limitations presently claimed.  The examples in the present Specification also show unexpectedly better results.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761